DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous drawing objection regarding reference character “3” is withdrawn in light of the amendment to the specification.  The previous drawing objection regarding the “guide for said opening in said housing” in claim 6 is withdrawn after further consideration.
The 35 USC §112(b) rejection of claim 1 regarding "said first tube roller" in line 15 of the claim and “said second tube roller” in lines 15 and 16 of the claim is withdrawn in light of the amendment to the claim.
The 35 USC §112(b) rejection of claim 12 regarding “the dosing unit” is withdrawn in light of the amendment to the claim changing its dependency.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“counting unit” in claim 10, described on page 9, lines 17 and 18: “a counting unit 27 to determine the number of emptying processes”;
“dosing unit” in claim 11
“tube recognition device” in claim 13, described on page 7, lines 10-13: “a device for tube recognition 10mounted at the housing of the device. In particular, the device for tube recognition may be a device for tube recognition via bar code, QP-code or RFID-chip. The tube is placed by the user in a position to the device for recognition manually, so that the chip or code on the tube may be read out by the device for recognition” and page 10, lines 14-15: “the device for tube recognition 34 is a scanner and is mounted onto one of the side face of the housing 7.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglini (U.S Pat. 3,217,930) in view of Nguyen (U.S. Pat. 5,875,929).
Regarding claim 1, Battaglini discloses a device for emptying tubes, such as toothpaste tubes which typically comprise a folded over end, the device comprising: a first tooth roller (6); a second tooth roller (5); a housing (1) defining an opening (between casing (1) and lid (9) ) in a region of said first roller and said second roller; said first tooth roller being arranged within said housing opposite said second tooth roller; said first tooth roller being freely rotatable (col. 2, lines 42-46: roller (6) only rotates after intermediary tube is inserted); said second tooth roller being configured to be driven by a manual key (7); and, said first tooth roller and said second tooth roller being arranged opposite the other such that a tube (8) that is passed through said opening and between said first tooth tube roller and said second tooth tube roller with a tube fold at the front is drawn in by said first and second tooth rollers and a tube content can be pressed out of the tube.
Battaglini does not specify if the first roller is “above” the second roller; however, it would have been have been an obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to orient the first roller above the second roller in the housing with the expected results that the re-oriented rollers would function as intended.
	Battaglini discloses that the second roller is driven by a manual key but is silent that it is driven by an electric motor.  Nguyen discloses a toothpaste dispensing apparatus with rollers (42) driven by an electric motor (43) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Nguyen’s motor and associated control and power components to drive the second roller to 
	Battaglini, as modified by Nguyen, does not specify that the motor provides a torque in a range of 10 to 100 Ncm; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an electric motor to provide adequate torque, such as 10-100 Ncm, to drive the rollers in order to dispense toothpaste from the toothpaste tube by compressing the tube between the rollers which are controlled by the drive motor.  (Nguyen: col. 2, lines 3-7)
	Regarding claim 4, Battaglini discloses said first tooth roller and said second tooth roller include teeth with an at least four-sided profile.  (seen in Fig. 3)
	Regarding claim 9, Battaglini, as modified by Nguyen, discloses an automatic switch configured to switch off said electric motor as soon as the tube has been completely emptied.  (Nguyen: col. 4, lines 8-11)
	Regarding claim 19, Battaglini discloses that the first tooth roller is constructed as a nip roller (since it is a pinch roller pressing the toothpaste tube).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglini and Nguyen as applied to claim 1 above, and further in view of Motoda, et al. (“Motoda”) (U.S. Pat. 6,010,570).
Regarding claim 2, Battaglini, as modified by Nguyen, discloses that the second roller is driven by gearing (Nguyen: 44) but is silent that it is driven by a synchronizing disc via a timing belt.  Motoda discloses rollers (20) driven by an electric motor (33), the rollers driven by synchronizing disc (pulley 11) via a timing belt (13).
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglini and Nguyen as applied to claim 4 above, and further in view of Hicks (U.S. Pat. 3,999,688).
Regarding claim 5, Battaglini does not specify that the profile is a trapezoidal profile.  Hicks discloses a toothpaste tube squeezer with teeth (27, 28) having a trapezoidal profile.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Battaglini’s tooth profile with Hicks’s trapezoidal tooth profile, since doing so would be a mere substitution of one known tooth profile for another known tooth profile with the expected results that the substituted profile would engage the tube (see MPEP 2143 I B).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglini and Nguyen as applied to claim 1 above, and further in view of Cragnolini (U.S. Pub. 2009/0302054).
Regarding claim 6, Battaglini is silent in regards to a guide for the opening in the housing configured to aid an insertion of the tube fold into the device.  Cragnolini discloses a tube squeezing device with a funnel-like V-shaped guide (16) to aid an insertion of a tube fold into the device.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching Cragnolini’s funnel-like V-shaped insertion guide (19) to facilitate insertion of the tube into the device.
Regarding claim 7, Battaglini is silent in regards to a funnel-shaped guide for the opening in the housing configured to aid an insertion of the tube fold into the device.  Cragnolini discloses a tube squeezing device with a funnel-like V-shaped guide (16) to aid an insertion of a tube fold into the device.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching Cragnolini’s funnel-like V-shaped insertion guide (19) to facilitate insertion of the tube into the device.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglini and Nguyen as applied to claim 1 above, and further in view of Bogin, et al. (“Bogin”) (U.S. Pub. 2018/0185608).
Regarding claim 10, the combination is silent in regards to a counting unit configured to record a number of tubes which have already been emptied.  Bogin discloses a dispenser which uses cartridges (4), the dispenser having a mechanical or electronic counter can be coupled to the dispenser (2) so a medical provider can determine total amount used from 1 or more cartridges (4).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Bogin’s counting unit so the user or others can determine the total amount used from all previous tubes.  (Bogin: ¶ [0100])
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglini and Nguyen as applied to claim 1 above, and further in view of Sampson, et al. (“Sampson”) (U.S. Pub. 2001/0050290).
Regarding claims 11 and 12, Battaglini, as modified by Nguyen, discloses motor driven rollers actuated by a switch-on procedure (Nguyen: col. 4, lines 1-6) which will automatically and incrementally dispense toothpaste from a toothpaste tube by compressing the tube between rollers which are controlled by a drive motor (Nguyen: col. 2, lines 3-7).

Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Sampson’s of an internal dosing timer unit which controls the run-time of the motor to dispense a predetermined and reproducible amount of toothpaste to reduce waste.  (Sampson: ¶ [0027])
Claims 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglini (U.S Pat. 3,217,930) in view of Nguyen (U.S. Pat. 5,875,929) and O’Brien (U.S. Pat. 5,963,136).
Regarding claim 13, Battaglini discloses a device for emptying tubes, such as toothpaste tubes which typically comprise a folded over end, the device comprising: a first tooth roller (6); a second tooth roller (5); a housing (1) defining an opening (between casing (1) and lid (9) ) in a region of said first roller and said second roller; said first tooth roller being arranged within said housing opposite said second tooth roller; said first tooth roller being freely rotatable (col. 2, lines 42-46: roller (6) only rotates after intermediary tube is inserted); said second tooth roller being configured to be driven by a manual key (7); and, said first tooth roller and said second tooth roller being arranged opposite the other such that a tube (8) that is passed through said opening and between said first tooth tube roller and said second tooth tube roller with a tube fold at the front is drawn in by said first and second tooth rollers and a tube content can be pressed out of the tube.

Battaglini discloses that the second roller is driven by a manual key but is silent that it is driven by an electric motor.  Nguyen discloses a toothpaste dispensing apparatus with rollers (42) driven by an electric motor (43) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Nguyen’s motor and associated control and power components to drive the second roller to automatically and incrementally dispense toothpaste from the toothpaste tube.  (Nguyen: col. 2, lines 3-7)
	Hicks, as modified by Nguyen, does not specify that the motor provides a torque in a range of 10 to 100 Ncm; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an electric motor to provide adequate torque, such as 10-100 Ncm, to drive the rollers in order to dispense toothpaste from the toothpaste tube by compressing the tube between the rollers which are controlled by the drive motor.  (Nguyen: col. 2, lines 3-7)
	The combination is silent in regards to a tube recognition device.  O’Brien discloses a medicine dispenser with a processor (Fig. 6: 7) connected to a scanner (Fig. 6: 8) and other peripherals which scans an RFID tag or barcode label on a toothpaste tube (col. 12, lines 49-51).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combination by mounting O’Brien’s processor and scanner to the housing and affixing an RFID tag or barcode label to the toothpaste 
	Regarding claim 14, the combination, as modified by O’Brien, discloses that reader is configured to read at least a barcode and an RFID-chip.
	Regarding claim 15, the combination, as modified by O’Brien, discloses that the tube recognition device is mounted to the housing.
	Regarding claim 16, the combination, as modified by O’Brien, discloses that the recognition device is connected to at least a computer (through Ethernet or modem, Fig. 6: 19 to data base, col. 6, lines 59-61 and 28-30) and a mobile terminal (Fig. 6: 12)
	Regarding claim 17, the combination, as modified by O’Brien, discloses that the recognition device is connected to at least the computer and mobile terminal via at least LAN, WLAN, and radio communication (O’Brien: col. 9, line 35).
Regarding claim 20, Battaglini discloses that the first tooth roller is constructed as a nip roller (since it is a pinch roller pressing the toothpaste tube).
Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 requires a second opening in a side of the housing so that the tube, after passing the rollers, may be pushed through the opening, thereby exiting the device.  Battaglini does not disclose a second opening to allow the tube to exit the device and it would not have been obvious to modify Battaglini without improper hindsight analysis.
Claim 18 requires that the first tooth roller is mounted in the housing so as to be moveable in a direction of the second roller during operation of the device.  Battaglini’s rollers are separated by a fixed distance and it would not have been obvious to modify the reference without improper hindsight analysis.
Claim 8 is allowed since it was amended to include previously indicated allowable subject matter and rewritten in independent form.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754